department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uil cc pa cbs br1 gl-109111-02 memorandum for associate area_counsel sb_se from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses subject delaying collection_due_process hearings during the pendency of criminal tax proceedings this responds to your request for prereview of a draft advisory memorandum in the above-referenced case regarding the delay of a collection_due_process cdp hearing during the pendency of criminal proceedings in accordance with sec_6110 this guidance should not be cited as precedent legend year year year amount a property a date date date month month gl-109111-02 issue whether an appeals officer should proceed with conducting a cdp hearing for tax periods that are the subject of a criminal tax proceeding conclusion an appeals officer should generally delay a cdp hearing during the pendency of criminal investigations and proceedings unless the determination is made consistent with policy statement p-4-84 that the cdp hearing and any appeals will not imperil prosecution background for a ten year period taxpayer filed income_tax returns for which he owed significant taxes but only paid small amounts by year1 taxpayer owed over amount a in delinquent taxes the criminal_investigation_division cid began an investigation of taxpayer for suspected evasion of payment in violation of sec_7201 special agents executed judicial search warrants of taxpayer's residence and law office agents seized currency and property a as evidence of taxpayer’s criminal failure_to_pay_tax compliance personnel however did not apply the currency to taxpayer’s accounts because a notice_of_levy had not been served sbse counsel also advised that notice_of_levy could not be served until notice_of_intent_to_levy was issued as a result final notice notice_of_intent_to_levy and notice of your right to a hearing letter was mailed to taxpayer on date for tax years year through year on date taxpayer made a timely written request for a cdp hearing in his request taxpayer claimed that the statute_of_limitations had expired for some of his tax_liabilities a criminal investigation was underway in u s district_court he wanted the service to consider an offer_in_compromise or an installment_agreement to satisfy his tax_liabilities and his financial situation made it impossible for him to pay the full tax_liability and if he did so he would not be able to afford to retain legal representation on date taxpayer requested that the seized property a be sold and the proceeds and seized currency be applied to his delinquent account the service complied with taxpayer’s request and the currency and the proceeds of property a were applied to his tax_liabilities taxpayer however never withdrew his request for a cdp hearing in month the investigation of taxpayer was completed and cid recommended prosecution of taxpayer for criminal tax violations for the same tax years at issue in the gl-109111-02 cdp case a criminal investigation conducted by a grand jury has been completed the department of justice has not yet authorized prosecution in month the appeals officer assigned to the cdp case requested advice as to whether the cdp hearing should be held for a taxpayer who is also the subject of an ongoing criminal matter you have requested prereview of a draft advisory opinion that concludes the cdp hearing would imperil the criminal case and should not be held until all aspects of the criminal case are concluded we have coordinated this case with the division counsel associate chief_counsel criminal tax discussion we agree that a cdp hearing should generally be delayed during the pendency of criminal matters involving the same tax years that are the subject of the cdp case generally the service may not levy until the taxpayer has been given an opportunity for a cdp hearing and during the pendency of any appeals sec_6330 e when a taxpayer receives a notice_of_intent_to_levy letter he has a right to request a cdp hearing before an impartial appeals officer sec_6330 and b at the hearing the appeals officer shall verify that all applicable law and administrative procedures have been met with regard to the levy and shall consider any relevant issues raised by the taxpayer relating to the unpaid tax or the proposed levy sec_6330 relevant issues include appropriate spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 the taxpayer may raise any relevant issues but is not permitted to obtain discovery or subpoena witnesses at a cdp hearing 115_tc_35 additionally the appeals officer may review the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency or did not have a previous opportunity to dispute his liability 114_tc_604 there is no predetermined time period within which an appeals officer must conduct a cdp hearing after a taxpayer has requested it but the appeals officer must attempt to conduct a hearing as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 the regulations do not provide any guidance for defining the limits of as expeditiously as possible under the circumstances and the language of the statute provides no specific time frame for conducting a cdp hearing however we interpret the regulation to permit postponement of a cdp hearing for special circumstances including ongoing criminal proceedings and bankruptcy proceedings see notice cc-2001-038 iv d because civil enforcement actions in cases that are also under criminal investigation may imperil subsequent prosecution the government’s general policy is to suspend civil enforcement until the criminal aspects of the case are resolved unless the civil_action will not imperil prosecution see policy statement p-4-84 gl-109111-02 we agree with your conclusion in your draft memorandum that postponement of a cdp hearing consistent with service policy during the pendency of criminal investigations and proceedings does not violate sec_6330 and the regulation the pendency of the criminal proceeding is a special circumstance justifying the postponement of a cdp hearing to protect both the interests of the taxpayer and the government such postponement does not prejudice the taxpayer since no levies will be made until the cdp proceedings are final and in fact protects the taxpayer’s interests since information provided by the taxpayer in the civil_proceeding could be used against him in the criminal case we therefore request that you revise your draft memorandum consistent with this advice if you have any questions concerning this matter please contact the attorney assigned to this case at
